UNITED STATES DISTRICT COURT                        FILED
                              FOR THE DISTRICT OF COLUMBIA                         MAY - 5, 2021
                                                                             Clerk, U.S. District & Bankruptcy
                                                                             Court for the District of Columbia
LEWIS ROSS BROWN et al.,                      )
                                              )
                Plaintiffs,                   )
                                              )
       v.                                     )       Civil Action No. 21-966 (UNA)
                                              )
                                              )
SUJATHA SANKULA,                              )
                                              )
                Defendant.                    )



                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiffs’ pro se complaint, ECF

No. 1, and application for leave to proceed in forma pauperis, ECF No. 2. The Court will grant

the application and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B) (requiring dismissal

of a case upon a determination that the complaint fails to state a claim upon which relief may be

granted).

       A “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint consisting of “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do[es] not

suffice.” Id.

       Plaintiffs are a father and minor child who reside in Dale City, Virginia. They have sued

an individual who also resides in Virginia and works at the Environmental Protection Agency

(“EPA”) apparently with the father (hereafter “Plaintiff”). Plaintiff alleges:




                                                  1
               During a 10AM Staff Meeting on April 23, 2019, Ms. Sankula
               mentioned that there was to be no Bring Your Children to Work
               Day because she felt that it was a waste of time. At 3:05 PM Ms.
               Sankula sent out an email to every scientist in ERB-1 stating that
               the annual “Bring Your Children to Workday” was cancelled.
               Around 3:25PM, then EPA OPP Assistant Administrator Alexa D.
               Dunn sent out a broadcast email reminder to everyone in the
               agency that the event was to be held on April 25, 2019 beginning
               at 10AM.

Compl. at 1. Plaintiff contends that Defendant “deliberately and openly with discrimination and

animosity stated repeatedly to me” that the event was cancelled, which was “a terrible lie [that]

greatly hurt the feelings of the plaintiff as he was excited about meeting then EPA Administrator

Andrew Wheeler.” Id. Plaintiff seeks $45,000 in damages for “pain and suffering” attributable

to “racial discrimination” and retaliation “because the plaintiff is related to an adversary”

of Defendant. Compl. at 2. He clarifies that “[w]hile the events which led to the Discriminative

and Racial Ostracization of the child from attending [the] annual event at the US EPA, HQ . . .,

the EPA is in no ways responsible [for] the horrid, deceptive, and disgusting acts of mendacity

perpetrated by” Defendant. Compl. at 1.

       Plaintiff has not invoked a federal statute; however, Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e et seq., prohibits an employer from discriminating against

employees based on certain classifications, including race. The “two essential elements of a

discrimination claim are that (i) the plaintiff suffered an adverse employment action (ii) because

of the plaintiff’s race, color, religion, sex, national origin, age, or disability[.]” Baloch v.

Kempthorne, 550 F.3d 1191, 1196 (D.C. Cir. 2008). Plaintiff’s conclusory accusations of race

discrimination by a single actor in his workplace and his mere mention of retaliation fail to plead

Title VII claims. See Bishop v. United States Dep’t of Agric., No. 1:19-cv-1836, 2020 WL

3064421, at *3 (D.D.C. June 9, 2020), aff'd, No. 20-5170, 2020 WL 6600053 (D.C. Cir. Oct. 20,



                                                 2
2020) (“Title VII claim fails” in the absence of “factual allegations to support assertions” of

discrimination) (citing cases)); Jones v. Bernanke, 557 F.3d 670, 677 (D.C. Cir. 2009) (to

adequately plead retaliation, plaintiff must allege facts showing “(1) that he engaged in

statutorily protected activity; (2) that he suffered a materially adverse action by his employer;

and (3) that a causal link connects the two”). Besides, “Title VII does not impose liability on

individuals in their personal capacities,” Jones v. The Washington Times, 668 F. Supp. 2d 53, 59

(D.D.C. 2009), and Plaintiff has exonerated his employer, which “is alone liable for a violation

of Title VII.” Gary v. Long, 59 F.3d 1391, 1399 (D.C. Cir. 1995).

       Also, 42 U.S.C. § 1981 prohibits race discrimination in the making and enforcing of

contracts, and a private cause of action against individuals is inferred. See Comcast Corp. v.

Nat'l Ass'n of Afr. Am.-Owned Media, 140 S. Ct. 1009, 1016 (2020). However, “a plaintiff must

initially plead and ultimately prove that, but for race, it would not have suffered the loss of a

legally protected right.” Id. at 1019 (emphasis added). Plaintiff states no facts to support a

§ 1981 claim, and his allegation that Defendant acted “because she felt that [the event] was a

waste of time,” Compl. at 1, suggests a motivation other than race. Therefore, any claim under

§ 1981 fails as well.

       For the foregoing reasons, this case will be dismissed. A separate Order accompanies

this Memorandum Opinion.



                                                    _________s/_____________
                                                    TIMOTHY J. KELLY
Date: May 5, 2021                                   United States District Judge




                                               3